3DETAILED ACTION
Claims 1-12 are pending.
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 December 2021.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0005 recites “The check valve is oriented in a closed position, substantially preventing fluid flow from the vacuum port of the centrifugal pump to the suction port of the venturi, and is actuatable to an open position, permitting fluid flow from the vacuum port of the centrifugal pump to the suction port of the venturi.” A person of ordinary skill in the art would recognize in reference to Applicants’ fig 2, check valve 30, that paragraph 0005 should recite, “The check valve is oriented in a closed position, substantially preventing fluid flow _to_ the vacuum port of the centrifugal pump _from_ the suction port of the venturi, and is actuatable to an open position, permitting fluid flow from the vacuum port of the centrifugal pump to the suction port of the venturi.”
Similar errors occur in paragraphs 0006, 0007, 0016, 0025, in reference to the first and second check valve of the venturi or the positive displacement pump.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 12 recite “the first check valve … substantially preventing fluid flow from the vacuum port of the centrifugal pump to the suction port of the venturi.” A person of ordinary skill in the art would recognize that fig 2 illustrates check valve 30 installed in the opposite direction. Further, a check valve installed as claimed would prevent operation of the vacuum pump, because installation of a check valve to prevent fluid flow from the centrifugal pump to the venturi would prevent the venturi from drawing air from the centrifugal pump casing and priming the pump.  For the limited purpose of examination, the limitation will be interpreted as “the first check valve … substantially preventing fluid flow _to_ the vacuum port of the centrifugal pump _from_ the suction port of the venturi.” Dependent claim 9 is accordingly also rejected.  
Claims 8 and 12 recite “a second check valve… substantially preventing fluid flow from the vacuum port of the centrifugal pump to the inlet port of the positive displacement pump.” A person of ordinary skill in the art would recognize that fig 2 illustrates check valve 38 installed in the opposite direction. Further, a check valve installed as claimed would prevent operation of the vacuum pump, because installation of a check valve to prevent fluid flow from the centrifugal pump to the positive displacement pump would prevent the positive displacement pump from drawing air from the centrifugal pump casing and priming the pump.  For the limited purpose of examination, the limitation will be interpreted as “the first check valve … substantially preventing fluid flow _to_ the vacuum port of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Broadhurst (US 2,275,500) in view of Sulmone (US 6,682,313).
Regarding claim 8, Broadhurst discloses a pump system (fig 5, pump system) comprising: a centrifugal pump (fig 5, centrifugal pumps 78, 78’, pg 4, left column, l 35) defining a casing (casing with suction bells, pg 5, left column, l 39-41) with an inlet (conduits 80, 80’, pg 4, left column, l 38), an outlet (discharge volute 14, pg 2, left column, l 15) and a vacuum port (tubes 82, 82’, 84, 84’ pg 5, left column, l 41, 44), the inlet being fluidly connectable with a liquid containing reservoir (liquid source sump 8, pg 2 left column, l 10); and a dual priming system (fig 5) connected with the vacuum port of the centrifugal pump and configured to evacuate gas from the centrifugal pump casing and draw liquid from the 

Regarding claim 9, Broadhurst discloses the pump system of claim 8. Broadhurst does not disclose wherein the positive displacement pump is an electric rotary vane-type positive displacement pump. Nevertheless Broadhurst does disclose positive displacement scrolls (Broadhurst, pg 4, right column, l 49). 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the scroll pump of Broadhurst with the rotary vane pump of Sulmone as a simple substitution (See, KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Reference Sulmone teaches a rotary vane pump (Sulmone, c 1 l 26. Reference Sulmone teaches an analogous pump priming system (Sulmone, pump primer, Abstract) with Broadhurst (Broadhurst, priming system, title).  Because both references teach the use of a positive displacement vacuum pump (Sulmone, c 1 l 23-26; Broadhurst, pg 4, right column, l 49), it would have been obvious to one skill in the art to substitute a rotary vane pump for a scroll pump to achieve the predictable result of enabling a positive displacement pump in order to draw vacuum, in this case simply substituting a rotary vane pump for a scroll pump.

Regarding claim 10, Broadhurst discloses a method of priming a centrifugal pump (fig 5, centrifugal pumps 78, 78’, pg 4, left column, l 35) defining a casing (casing with suction bells, pg 5, left column, l 39-41) with an inlet (conduits 80, 80’, pg 4, left column, l 38), an outlet (discharge volute 14, pg 2, left column, l 15) and a vacuum port (tubes 82, 82’, 84, 84’ pg 5, left column, l 41, 44), the inlet being fluidly connectable with a liquid containing reservoir (liquid source sump 8, pg 2 left column, l 10), the method comprising: connecting a dual priming system (fig 5) with the vacuum port of the centrifugal pump, the dual priming system comprising: a __fluid source__(supply line 110 for water jet air pump, 108, pg 4, right column, l 25, pg 5, right column, l 7); a positive displacement pump (vacuum priming pumps 118, 118’, pg 4, right column, l 41; pumps are positive displacement scrolls, pg 4, right column, l 49) having an inlet port (suction via lines 114, 114’, pg 4, right column, line 39) and a discharge port (discharge via pipe 124, pg 4, right column, l 56), the inlet port being fluidly connectable with the vacuum port of the centrifugal pump (connected via wet chamber 90 and dry chamber 100, pg 4, left column, l 64-65); a venturi (water jet air pump, 108, pg 4, right column, l 25, pg 5, right column, l 7) having an inlet port (supply line 110, pg 4, right column, l 30), an outlet port (discharge pipe 112, pg 4, right column, l 32) and a suction port (port 106 connection to tank, pg 4 right column, l 25), the inlet port being fluidly connectable with the __fluid source__ and the suction port being fluidly connectable with the vacuum port of the centrifugal pump in parallel with the inlet port of the positive displacement pump (connected to centrifugal pump via tank 100 and 90, pg 4 l 15, 32); a first check valve (check valve 107, pg 4 right column, l 27) positioned upstream and in line with the suction port of the venturi and 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the pressurized water source of Broadhurst with the compressed air source of Sulmone as a simple substitution (See, KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  Reference Sulmone teaches compressed air source instead of a pressurized water source. Reference Sulmone teaches an analogous pump priming system (Sulmone, pump primer, Abstract) with Broadhurst (Broadhurst, priming system, title).  Because both references teach the use of a priming ejector venturi (Sulmone, abstract; Broadhurst, water jet air pump, 108, pg 4, right column, l 25, pg 5, right column, l 7), it would have been obvious to one skill in the art to substitute compressed air for pressurized water to achieve the predictable result of enabling an jet air pump in order to draw vacuum, in this case simply substituting compressed air for pressurized water.
Regarding claim 11, Broadhurst in view of Sulmone teaches the method of claim 10, further comprising the steps of powering the positive displacement pump (Broadhurst, automatic control of vacuum pump .
 
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Broadhurst in view of Sulmone in view of Thomas (US 2,961,968).
Regarding claim 12, Broadhurst in view of Sulmone teaches the method of claim 11. Broadhurst in view of Sulmone does not teach wherein the powering step comprises electrically connecting a vehicle battery with the positive displacement pump.
Thomas teaches wherein the powering step comprises electrically connecting a vehicle battery with the positive displacement pump (vehicle battery 187 powers the priming pump motor 212, c 6 l 1-7). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to provide power to the electric priming pump of Broadhurst in view of Sulmone via a battery as taught by Thomas, for the expected result of providing electrical power for priming a system. Furthermore examiner notes that a vehicle battery is an intended use of the apparatus of a battery, such that the vehicle battery is not differentiated from the apparatus of a generic battery in the prior art (See MPEP 2114(II)). Since applicant has not claimed structure that differentiates the claimed battery as a battery specific for a vehicle, the intended use of the battery as a vehicle battery will not be considered limiting. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746